Citation Nr: 1721897	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an increased disability rating for major depressive disorder (MDD), currently rated as 50 percent disabling.

3. Entitlement to an increased disability rating cervical myositis, currently rated as 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In that rating decision the RO denied service connection for headaches, continued disability ratings of 50 percent for MDD and 10 percent cervical myositis, and denied a TDIU.

In October 2015 the Board remanded the case to the RO to afford the Veteran his requested hearing before the Board. In March 2016 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record. In May 2016 the Board remanded the issues presently on appeal to the RO for the development of additional evidence.

The issues of service connection for headaches and the rating for cervical myositis are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction, in this case the RO.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. The Veteran's MDD has produced occupational impairment with no more than reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in understanding complex commands; without significant impairment in judgment or thinking, or deficiencies in work, school, family relations, or mood.

2. The Veteran's right shoulder disability, MDD, and cervical myositis are from a common etiology, each associated with residuals of right shoulder dislocations and surgery during service.

3. From December 23, 2003, the combined disability rating for the Veteran's right shoulder disability, MDD, and cervical myositis has been 60 percent, and the combined effects of those disabilities have made him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The Veteran's MDD has not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2. From December 23, 2003, the ratings and effects of the Veteran's service-connected disabilities have met the criteria for the assignment of a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2001 through 2009. In those letters the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the March 2016 Board hearing the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time, the rating for MDD and entitlement to a TDIU. With regard to those issues the RO substantially fulfilled the instructions in the 2015 and 2016 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Major Depressive Disorder

The Veteran has a service-connected right shoulder disability that followed injuries, dislocations, and surgery during service. That disability produces ongoing pain and functional limitation. In a September 2004 rating decision the RO granted service connection, effective in December 2003, for the Veteran's mental health disability, described as MDD, associated with the right shoulder disability. The RO assigned a 50 percent disability rating for the MDD. In rating decisions in December 2006 and October 2008 the RO continued the 50 percent rating. The Veteran appealed the October 2008 rating decision. His appeal thus is for a rating higher than 50 percent after December 2006. He contends that in that period his MDD has worsened.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including MDD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent


Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

38 C.F.R. § 4.130.

In VA treatment in October through December 1994 the Veteran reported depression. Treating clinicians found substance abuse. In July 1995 diagnoses included substance dependence and depression.

In VA treatment in April 2000 for back pain it was noted that the Veteran had mood swings and a change in sleeping habits. In February and March 2001 it was noted that he had recent relapses into drug addiction. In May 2001 he reported depression and insomnia.

In an August 2006 decision the United States Social Security Administration (SSA) found that the Veteran had been disabled since June 2001. SSA listed a primary diagnosis of disorders of muscle, ligament, and fascia, and a secondary diagnosis of affective or mood disorders.

In VA primary care in November 2001 the Veteran was noted to have depression. He declined referral for mental health treatment. In October 2002, and in January, November, and December 2003 he reported depression and anxiety. In November 2003 a clinician listed a diagnosis of generalized anxiety disorder. In December 2003 diagnoses included substance abuse, personality disorder, depression, and anxiety.

On VA mental disorders examination in July 2004 the Veteran reported that right shoulder injury and surgery during service and ongoing pain had interfered with his employment in boxing and in roofing. He stated that after service his depression over his shoulder problem led to a several year period of heavy alcohol use, eventually addressed by substance abuse treatment. He indicated that over the years he was treated with antidepressants. He reported depression, anxiety, and sleep problems. He stated that he had come to mistrust mental health clinicians, and had not had mental health treatment recently. He indicated that due to physical pain he stopped working in roofing in about 2002. He stated that he was in a VA vocational rehabilitation program. The examiner found evidence of depression and anxiety, each more likely than not related to his service-connected right shoulder disability. The examiner listed a diagnosis of MDD.

In an evaluation performed in April 2005 in conjunction with a Social Security claim, psychologist D. Y., Ph.D., found that the Veteran had moderate limitation in understanding and remembering detailed instructions, maintaining attention and concentration for extended periods, performing tasks within a schedule, maintaining regular attendance, completing a normal workday and workweek, and interacting with coworkers and the public.

In a non-VA evaluation in February 2006, the Veteran reported having been depressed since right shoulder surgery during service interfered with his plans to become a professional boxer. He stated that he had severe alcoholism for several years in his twenties and thirties. Psychiatrist E. L. H., M.D., stated that the Veteran had severe MDDD, anxiety disorder, and body dysmorphic disorder. Dr. H. reported that his psychiatric disorders produced marked limitation in understanding detailed instructions, making judgments or decisions, interacting appropriately with the public, coworkers, or supervisors, responding to pressures and routine changes at work. Dr. H. found that his psychiatric disorders produced moderate limitation in understanding and carrying out simple instructions.

On VA mental health examination in October 2006 the Veteran reported that he was presently in treatment, including medication, for depression. He related symptoms of guilt, low energy, low motivation, difficulty concentrating, impaired attention, hopelessness, sleep impairment, appetite impairment, and passive suicidal ideation. He did not report panic attacks. He reported that he had not worked in four or five years, since right shoulder pain forced him to stop his work in roofing. He expressed that his mental disorder caused him difficulty training, delegating to, or otherwise interacting with people in a work setting. He indicated that he had trouble maintaining close relationships, and that he had little to no family or social relationships and a poor social support system. The examiner found that the Veteran was oriented, with unremarkable thought process and content, intact judgment, and good impulse control. There was no indication of delusions or hallucinations. The examiner found that the Veteran had total occupational and social impairment due to mental signs and symptoms, and that mental disorder signs and symptoms resulted in deficiencies in work, family relations, judgment, thinking, and mood.

In a non-VA mental health evaluation in December 2006 it was noted that the Veteran had a history of depression and substance abuse. He reported having chronic pain, difficulty sleeping, difficulty concentrating, slowed cognition, and ongoing suicidal ideation. He indicated that he attended college classes and performed necessary shopping and tasks, and otherwise stayed home alone. The evaluator found that he was oriented, with fair insight and slow speech. It was found that limitations in attention, concentration, and ability to maintain a schedule, and that those limitations limited his ability to work a normal work week. The evaluator concluded that he had relatively few mental health restrictions on functioning in competitive employment.

On VA mental health examination in February 2008 the Veteran reported that over the preceding year he had worsening physical pain and ongoing depression. He related anxiety, with panic attacks in crowded settings. He reported that over the preceding two years he had three relapses of binge alcoholism. He stated that therapy with a VA social worker and mental health medications had not helped. He reported that he was not presently in mental health treatment, but continued on medications to address his physical pain. He indicated that when he had discontinued pain medications he had experienced seizures, hallucinations, and delusions. He denied suicidal or homicidal intent. He indicated that he remained unemployed and was on Social Security disability benefits. He stated that he had difficulty learning and that he dropped out of vocational rehabilitation. He reported that he lived with relatives. The examiner found that the Veteran had no impairment of thought process or communication. The examiner expressed the opinion that his mental disorders alone did not make him unemployable, but noted that SSA found that his combined physical and mental disorders made him unemployable.

On VA mental health examination in March 2009 the Veteran reported that a private clinician prescribed for him Valium to treat anxiety. He related ongoing depression due to chronic physical pain and resulting immobility. He did not report sleep impairment, panic attacks, or suicidal or homicidal thoughts. He indicated that he remained unemployed due to physical pain. The examiner observed a flat affect and dysphoric mood, with unremarkable speech, intact attention and judgment, unremarkable thought process and content, and good impulse control. The examiner reported having reviewed the claims file. The examiner stated that the level of impairment of the Veteran's occupational function was due to his physical problems and not due to his depression. He concluded that, without the physical pain, the depression would not be significant, and would be unlikely to impact his occupational functioning. 

In VA primary care in March 2010 the clinician observed that the Veteran appeared depressed. In July 2010 the Veteran stated that his depression was addressed by Valium prescribed by a non-VA clinician.

On VA mental health examination in October 2010 the Veteran reported that since the last VA examination he had been followed by a private mental health clinician who prescribed Valium. He stated that he had mild symptoms of depression that occurred randomly and had variable duration. He indicated that he remained unemployed. The examiner observed a normal affect, dysphoric mood, intact attention and judgment, unremarkable thought process and content, and good impulse control. There was no indication of panic attacks, sleep impairment, delusions, hallucinations, or suicidal or homicidal thoughts. The examiner reported having reviewed the claims file. The examiner found that the Veteran had depression due to chronic pain. The examiner concluded that the Veteran also had a personality disorder that more likely than not caused more than half of his quality of life issues and functional impairments, including past and current problems in interpersonal relationships. The examiner found that the symptoms of the Veteran's depression were not severe enough to interfere with occupational and social functioning.

In an April 2011 letter private physician M. D. M., M.D., expressed the opinion that the Veteran could not perform jury duty because of his chronic migraine headaches and his continuing anxiety.

In the March 2016 Board hearing the Veteran asserted that the most recent VA mental health examination did not adequately address how his depression affected his capacity to function in an employment setting. He indicated that physical pain interfered with sleep, and that difficulty sleeping increased his depression. He reported that he lived alone and mainly stayed home, preferring no more than brief social interaction.

On VA mental health examination in September 2016 the Veteran reported ongoing depression at a fairly consistent level, without significant episodic variation in severity. He indicated that presently his alcohol consumption was very controlled. He reported that he was not on medication to address depression, but that marijuana that was medically prescribed for physical pain helped to address his stress, depression, and sleep problems. He reported mild memory difficulty. He denied hallucinations and suicidal or homicidal ideation. He stated that he remained unemployed. He expressed that he was physically unable to do the roofing work he had previously done, and that his depression left him without sufficient motivation to bid for jobs. He stated that he was somewhat withdrawn and limited in his relationships. He indicated that he stayed home and kept busy with tasks, and occasionally babysat for a family member. The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood. The examiner observed that the Veteran had adequate attention, concentration, and judgment, and that there was no evidence of a thought disorder. The examiner concluded the Veteran did not have a current substance use disorder. The examiner found that there was little change in the Veteran's functioning or level of depression since the previous VA examination. He opined that the Veteran's mental disorders produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In March 2017 private vocational expert C. P., M.S., C.R.C., reviewed the Veteran's claims file, interviewed the Veteran, and performed a vocational assessment. Ms. P. noted evidence that the Veteran had substance abuse in remission, depression, and trouble socializing. She noted examination findings that the effects of pain medications would prevent activities requiring close attention or increased focus. She concluded that the combined effects of his mental and physical disorders made him unable to secure or follow a substantially gainful occupation.

The Veteran's accounts and professionals' impressions have indicated that from December 2006 forward his depressive disorder has produced occupational and social impairment that is not greater than reduced reliability and productivity. Impairments in work, school, and mood have been no more than moderate. Little if any impairments have been indicated in family relations, judgment, and thinking. Thus there have been not been impairments in most of those areas that have risen to the level of deficiencies. His depressive disorder has produced disturbance of motivation and mood and disinclination to interact with others. His depressive disorder has not affected his ability to function appropriately, nor significantly affected his adaptability to a work setting. Nor has the depressive disorder produced more severe symptoms such as delusions, hallucinations, or disorientation. The depressive disorder disability picture thus has not met or approached the criteria for a rating higher than 50 percent, and the Board denies a higher rating.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU is dependent upon consideration of the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. Age is not a factor. 38 C.F.R. § 4.19 (2016). If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a). For the purpose of finding one 60 percent disability or one 40 percent disability, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id. If a veteran's individual and combined ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, rating boards are to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The Veteran has a service-connected right shoulder disability that has been rated as 20 percent disabling from January 15, 2001. Effective December 23, 2003, VA established service connection for his MDD as associated with his right shoulder disability, and assigned a 50 percent rating for the MDD. He has cervical myositis that is service-connected as associated with the right shoulder disability. VA established service connection and a 10 percent rating for the cervical myositis effective April 25, 2001. From December 23, 2003, then, there has been a combined rating of 60 percent. His three service-connected disabilities result from common etiology, as each is associated with disability residual to right shoulder dislocations and surgery during service. Therefore for TDIU purposes they may be considered as one disability rated at 60 percent. His disabilities and the ratings for them thus meet the criteria for a TDIU. A TDIU is warranted if the combined effects of those disabilities make him unable to secure or follow a substantially gainful occupation.

The Veteran's claims file contains post-service treatment and examination records from 1994 forward. He has reported that his most recent post-service employment was as a self-employed roofer, and that he stopped working in 2001. From 2000 forward he has reported and clinicians have found that his depression is accompanied by sleep disturbance and that manifestations include impairment of attention, concentration, attendance, task completion, and interaction with other people. From 1994 forward he has reported and clinicians have found that his right shoulder disability produces pain that contributes to sleep disturbance and reduces his endurance in physical work. From 2002 forward he has reported and clinicians have found that his cervical myositis is manifested by neck pain that contributes to sleep disturbance and impairs his capacity for physical work and regular work attendance.

As noted above, in August 2006 SSA found that the Veteran had been disabled since June 2001 due to a primary diagnosis of disorders of muscle, ligament, and fascia and a secondary diagnosis of affective or mood disorders.

In the March 2016 Board hearing the Veteran stated that he stopped his most recent work, as a roofer, because of pain in his neck and shoulder and impairment in his functioning due to sleep disturbance.

In the March 2017 private vocational assessment, the assessor Ms. P. considered the effects of the Veteran's MDD, right shoulder disability, and cervical myositis on his capacity for employment. She reflected that his MDD and pain produced sleep disturbance, and that as a result he napped for about two hours during the day. She noted his report that at least three days a week his medications did not work adequately and he had difficulty getting out of bed. She noted that his shoulder and neck pain made him unable to sit, stand, or walk for long periods. She found that the effects of pain medications would prevent activities requiring close attention or increased focus. She concluded that it is more likely than not that, beginning in 2003, the combined effects of his mental and physical disorders have made him unable to secure or follow a substantially gainful occupation.

Professionals who have treated and examined the Veteran and reviewed his records have made varying assessments as to the extent of occupational impairment produced by his shoulder, psychiatric, and neck disabilities. The 2017 vocational assessment included review of the claims file and clear and thorough explanation of the conclusions. That assessment, supporting unemployability from 2003 forward as a result of the combined effects of the service-connected disabilities, is persuasive. As the positive and negative evidence is at least balanced, the Board grants a TDIU for the Veteran from December 23, 2003, the date from which ratings for his service-connected disability met the 38 C.F.R. § 4.16 criteria.


ORDER

Entitlement to a disability rating higher than 50 percent for MDD is denied.

From December 23, 2003, entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for headaches and the rating for cervical myositis.

The Veteran has contended that he has headaches that are secondary to, that is, caused or aggravated by, one or more of his service-connected disabilities, specifically those of the right shoulder and the neck (cervical myositis). In the May 2016 Board remand the Board called for a VA examination regarding his headaches, to address the theory of secondary service connection. In September 2016 the Veteran had a VA examination regarding his headaches. The examiner noted that the Veteran had been diagnosed in 2003 with tension headaches and in 2007 with migraine headaches, and found that both of those conditions had later resolved. In the 2016 examination the Veteran reported pain in his neck and not in his head. The examiner found that the condition that the Veteran described was not consistent with a current diagnosis of headaches. The examiner therefore did not provide opinion as to the likelihood that service-connected neck or shoulder disability proximately caused or aggravated headaches.

Records of VA and private treatment and examinations reflect that on many occasions in 2003 through 2015 the Veteran reported pain in his head or both in his head and in his neck. On some other occasions, including in 2016, he reported pain only in his neck, and not in his head. In light of the many indications that the Veteran has had headaches during the period addressed by his claim, the Board is remanding the issue for a VA examination to clarify the history and provide opinion as to whether any past or present headache disability is secondary to his service-connected cervical myositis or his service-connected right shoulder disability.

The Veteran contends that his service-connected cervical myositis has worsened and warrants a disability rating higher than the existing 10 percent rating. In the May 2016 remand the Board instructed that the Veteran receive a VA examination to determine the current severity of his cervical myositis. A September 2016 examination addressed his cervical myositis, but did not provide adequate findings. Under the rating schedule, myositis is to be rated on limitation of motion of the affected parts, as degenerative arthritis is rated. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2016). The September 2016 did not report on any limitation of motion of the Veteran's cervical spine associated with the cervical myositis. The Board is remanding for a new VA examination to include that testing. In addition, recently, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. The new examination of the Veteran's neck muscles including paraspinal muscles should include findings consistent with those requirements. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and file review to clarify the history and etiology of a claimed headache disability, to include whether it is secondary to his service-connected cervical myositis or his service-connected right shoulder disability. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file. Ask the examiner to obtain detailed history from the Veteran, including the Veteran's recollection as to in which, if any, periods from 2003 forward he experienced headaches that included pain felt in his head, and not only in his neck. Any additional examination or testing of the Veteran that is deemed necessary by the examiner may be conducted. Ask the examiner to provide opinions, including a complete and thorough rationale, addressing the following questions:

A. Did the Veteran have a headache condition, with pain experienced in the head, during any period from 2003 forward, and if so, during which years?

B. For each period of the Veteran's headaches, is it at least as likely as not (a 50 percent probability or greater) that the headaches were caused or aggravated by his cervical myositis or his right shoulder disability?



	(CONTINUED ON NEXT PAGE)


2. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and effects of his neck disability, described as cervical myositis. Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of his neck disability including cervical myositis.

Ask the examiner to report on the strength of the neck muscles, on any tenderness or pain at rest in those muscles, and on the persistence and severity of any such tenderness or pain.

Ask the examiner to report the ranges of motion (including motions to both sides) of the neck, including the active and passive ranges, and, if deemed applicable to the neck, the ranges with and without weight-bearing. Ask the examiner to state whether the neck muscles and/or joints have pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible. Ask the examiner to describe the effects of the Veteran's neck disability on his capacity for employment.



	(CONTINUED ON NEXT PAGE)


3. Then review the expanded record and review the remanded claims for service connection for headaches and for a higher rating for neck disability including cervical myositis. If any of those claims is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Give the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


